DETAILED ACTION
This correspondence is responsive to the Request for Continued Examination filed on November 21, 2022. Claims 1, 2, 4-7, 9-12, 14-18 and 20 are pending in the case, with claims 1, 10 and 17 in independent form. Claims 1, 2, 4-7, 9-12, 14, 17-18 and 20 are currently amended. Claims 3, 8, 13, 19 and 21-22 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 9-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Previous Claim Rejections - 35 USC § 112 Withdrawn
Applicant’s amendment overcomes the previous rejection of claims 12 and 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite. The rejection is withdrawn. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-7, 9-12, 14-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11,138,286 in view of Gutt et al. (Pub. No. US 2010/0082604 A1, published April 1, 2010) hereinafter Gutt.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims merely vary in scope and in minor variations in language. The independent claims in the present application are differ from than the independent claims in U.S. Patent No. 11,138,286 in that they do not include generating at least one navigation graph, upon which the similarity analysis is based and differ in that the suggestions are rendered before the user competes the query, which is taught by Gutt. The dependent claims recite the subject matter related to generating the navigation graph(s).

Regarding independent Claim 1, the ‘286 patent claims recite:
A computing system comprising: at least one processor; and a non-transitory computer-readable medium storing executable instructions that when executed by the at least one processor is configured to the at least one processor to (i.e., ‘286 patent claim 10 col 30:45-50.):
render, in a web browser, a first interface that includes a search entry field; receive, via the search entry field, at least a portion of a query for accessing web content (i.e., search term being received within a search box of the web browser. ‘286 patent claim 8 col : 30:38-41.); 
determine that the portion of the query is topically related to a group of topically-related web pages previously accessed by a user of the web browser;
(i.e., in response to a search term being received within a search box of the web browser. ‘286 patent claim 8 col 30:38-40. acquiring data about a plurality of web pages rendered…generating at least one navigation graph based on the acquired data; identifying a group of web pages … that are determined to be topically related to each other based on the similarity analysis; determining that content currently displayed in a user interface of the web browser is topically related to the group of web pages. ‘286 patent claim 1 col 29:35-52, claim 8 col 30:38-40; claim 10 col 30:45-col 31:3.)  
before the user completes the query, render a plurality of query suggestions related to the portion of the query on the first interface, the plurality of query suggestions including a selectable link associated with the group of topically-related web pages; and 
The ‘286 patent claims recite providing a navigation suggestion for display on the user interface of the web browser based on the group of web pages, the navigation suggestion identifying at least one web page from the group of web pages (render a query suggestion on a user interface of the web browser, the navigation suggestion associated with the group of topically-related web pages). ‘286 patent claim 1 col 29:35-52, claim 8 col 30:38-40; claim 10 col 30:45-col 31:3. render a selectable link to the first group of web pages on the user interface of the web browser; and render a list of the first group of web pages in response to receipt of a user selection of the link. ‘286 patent claim 21 col 32:46-50; claim 1 col 29:35-52, claim 8 col 30:38-40; claim 10 col 30:45-col 31:3.
Thus, the ‘286 patent claims recite render a query suggestion related to the portion of the query on the first interface, the query suggestion including a selectable link associated with the group of topically-related web pages. The ’286 patent claims do not specifically recite before the user completes the query, render a plurality of query suggestions related to the portion of the query. 
However, Gutt teaches in the field related to  . Gutt, Abstract, para . Gutt teaches that, As shown in FIG. 7, a search input box 702 is provided that allows a user to enter a search query. Additionally, a search button 704 is provided that allows the user to submit the search query to a search engine such that search results are returned in response to the search query. Suppose, for instance, that the present user is a Green Bay Packers fan and frequently visits a particular Green Bay Packers team page. Instead of bookmarking the page or remembering the URL for the team page, the user may have used a search engine to find the team page in the past. In the present example, the user has started typing a search query and has entered the query portion 706 "gre." (before the user completes the query,) Based on the query portion 706, a number of suggested search queries are provided in a dropdown box 708 (without requiring the user to select the search button 704) (render a plurality of query suggestions related to the portion of the query on the first interface,). The suggested search queries include "green," "green day," "greyhound," "greece," "green bay packers," and "greeting cards." Each of the suggested search queries may be user selectable to cause a search to be performed using a selected suggested search query. Gutt, Figs 4, 7, para 79, 80, 77, 53.
The "green bay packers" suggested search query 710 includes a suggested search result identified by a title 712 and a URL 714. In particular, the "green bay packers" suggested search query 710 is identified as matching search queries previously submitted by the user. Additionally, the Green Bay Packer Team Page 712 with corresponding URL 714 is identified as a search result the user has selected in response to "green bay packers" search queries the user has submitted in the past. The user may select the title 712 or URL 714 to view the desired web page. Alternatively, there may be additional search results the user has selected in the past for the search query and the user may select the "Show All Sites Visited" link 716 to view a list of those other search results (the plurality of query suggestions including a selectable link associated with the group of topically-related web pages, in response to selection of the selectable link, render a second interface that identifies at least a portion of the group of topically-related web pages). Gutt, Figs 4, 7, para 80, 79, 77, 53, 31.
It would have been obvious to one of ordinary skill in the art to implement the method and system for providing navigation and query suggestions of the ‘286 patent claims using the feature for rendering a plurality of query suggestions associated with the query portion before the user completes the query of Gutt, with a reasonable expectation of success, in order to provide users to more quickly access documents and web pages the users are attempting to retrieve. Gutt, para 3. This would have provided the advantage of helping a user revisit relevant web pages. 
in response to selection of the selectable link, render a second interface a that identifies at least a portion of the group of topically-related web pages.
(i.e., The ‘286 patent claims recite a search term being received … of the web browser. ‘286 patent claim 8 col 30:38-40. generating at least one navigation graph based on the acquired data; identifying a group of web pages based on a similarity analysis of the at least one navigation graph, the group of web pages including web pages from the at least one navigation graph that are determined to be topically related to each other based on the similarity analysis; determining that content currently displayed in a user interface of the web browser is topically related to the group of web pages (topically-related group of web pages topically related to the at least one query term, the group of web pages including web pages that have been determined to be topically related to each other based on a similarity analysis); and providing a navigation suggestion for display on the user interface of the web browser based on the group of web pages, the navigation suggestion identifying at least one web page from the group of web pages (render the navigation suggestion, identification of a group of web pages topically related to the at least one search term, the group of web pages including web pages that have been determined to be topically related to each other based on a similarity analysis). ‘286 patent claim 1 col 29:35-52, claim 8 col 30:38-40; claim 10 col 30:45-col 31:3. render a selectable link to the first group of web pages on the user interface of the web browser; and render a list of the first group of web pages in response to receipt of a user selection of the link (in response to selection of the selectable link, render a second interface a that identifies at least a portion of the group of topically-related web pages). ‘286 patent claim 21 col 32:46-50; claim 1 col 29:35-52, claim 8 col 30:38-40; claim 10 col 30:45-col 31:3.).

Regarding Claim 9, which depends from claim 1 and recites:
wherein the group of topically-related web pages includes a first web page rendered by the web browser executing on a first computing device, and a second web page rendered by the web browser executing on a second computing device (i.e., The ‘286 patent claims recite the system of claim 1 from which claim 9 depends, including the group of topically-related web pages. The ‘286 patent claims recite wherein the plurality of web pages includes a first web page rendered by the web browser executing on a first computing device, and a second web page rendered by the web browser executing on a second computing device. ‘286 patent claim 2, col 29:53-57; claim 1 col 29:35-52, claim 8 col 30:38-40; claim 10 col 30:45-col 31:3.).

Regarding independent Claim 10 recites a method that substantially parallels the computing system of claim 1. Therefore, the analysis discussed above with respect to claim 1, also applies to claim 10, respectively. Accordingly, claim 10 is rejected based on substantially the same rationale as set forth above with respect to claim 1.  

Regarding claim 14, which depends from claim 10 and further recites:
generating a plurality of navigation graphs based on the web activity of the user; clustering at least a first subset of the plurality of navigation graphs into a first cluster group based on a similarity analysis; clustering at least a second subset of the plurality of navigation graphs into a second cluster group based on the similarity analysis; (i.e., The ‘286 patent claims in view of Gutt teach the method of claim 10 from which claim 14 depends. The ‘286 patent claims recite acquire data about a plurality of web pages rendered within one or more browser tabs of a web browser   … generate a plurality of navigation graphs based on the acquired data (web activity of the user). ‘286 patent claims 17-18 col 32:5-23, 28-36; claim 4 col 29:63-col 30:8.generating a plurality of navigation graphs based on the acquired data; clustering a subset of the plurality of navigation graphs into a first (second) cluster group based on the similarity analysis; clustering a subset of the plurality of navigation graphs into a second (first) cluster group based on the similarity analysis. ‘286 patent claim 4 col 29:63-col 30:8; claims17-18 col 32:5-23, 28-36.); 
determining that the portion of the query is topically related to the first cluster group; and identifying the group of topically-related web pages from the first cluster group (i.e., The ‘286 patent claims in view of Gutt teach the method of claim 10 from which claim 14 depends including the portion of the query term and group of topically related web pages. The ‘286 patent claims recite in response to a search term being received within a search box of the web browser. ‘286 patent claim 8 col 30:38-40; claim 23 col 32:54-56. generating at least one navigation graph based on the acquired data; identifying a group of web pages … that are determined to be topically related to each other based on the similarity analysis (determining that the portion of the query is topically related to the first cluster group navigation graph based on the similarity analysis). ‘286 patent claim 1 col 29:35-52, claim 8 col 30:38-40; claim 23 claim 23 col 32:54-56; claims 17-18 col 32:5-23, 28-36. generating a plurality of navigation graphs based on the acquired data; clustering a subset of the plurality of navigation graphs into a first cluster group based on the similarity analysis; clustering a subset of the plurality of navigation graphs into a second cluster group based on the similarity analysis; and determining that the content currently displayed in the web browser is topically related to the second (first) cluster group, the navigation suggestion identifying at least one web page included within a navigation graph that is part of the second (first) cluster group. ‘286 patent claim 4 col 29:63-col 30:8; claims17-18 col 32:5-23, 28-36.). 

Regarding claim 15, which depends from claim 14 and further recites:
wherein the first cluster group includes a first navigation graph and a second navigation graph, the method further comprising: generating a first feature vector associated with the first navigation graph, the first feature vector including one or more keywords and one or more probabilities that indicate a likelihood that a respective keyword represents the first navigation graph; generating a second feature vector associated with the second navigation graph, the second feature vector including one or more keywords and one or more probabilities that indicate a likelihood that a respective keyword represents the second navigation graph; and clustering the first navigation graph and the second navigation graph into the first cluster group based on a similarity distance between the first feature vector and the second feature vector (i.e., The ‘286 patent claims recite the method of claim 14 from which claim 15 depends. The ‘286 patent claims recite wherein the first cluster group includes a first navigation graph and a second navigation graph, the method further comprising: generating a first feature vector associated with the first navigation graph, the first feature vector including one or more keywords and one or more probabilities that indicate a likelihood that a respective keyword represents the first navigation graph; generating a second feature vector associated with the second navigation graph, the second feature vector including one or more keywords and one or more probabilities that indicate a likelihood that a respective keyword represents the second navigation graph; and clustering the first navigation graph and the second navigation graph into the first cluster group based on a similarity distance between the first feature vector and the second feature vector. ‘286 patent claim 5 col 30:9-26). 

Regarding claim 16, which depends from claim 15 and recites:
wherein the first navigation graph includes nodes and at least one link between the nodes, the nodes representing web pages previously accessed by the user, the at least one link representing a navigation path between the web pages (i.e., The ‘286 patent claims recite the method of claim 15 from which claim 16 depends. wherein the at least one navigation graph includes nodes and at least one link between the nodes, the nodes representing web pages previously rendered within the one or more browser tabs, the at least one link representing a navigation path between the web pages. ‘286 patent claim 7 col 30:32-37.). 

Regarding independent Claim 17 recites a non-transitory computer-readable media that substantially parallels the computing system of claim 1. Therefore, the analysis discussed above with respect to claim 1, also applies to claim 17, respectively. Accordingly, claim 17 is rejected based on substantially the same rationale as set forth above with respect to claim 1.  More specifically regarding A non-transitory computer-readable medium storing executable instructions that when executed by at least one processor cause the at least one processor to execute operations (i.e., ‘286 patent claim 17 col 32:1-4.).

Regarding claim 20, which depends from claim 17 and recites:
wherein the operations further comprise: (i.e., ‘286 patent claim 17 col 32:1-4.) filtering the group of topically-related web pages based on engagement metrics to remove at least one web page from the group of topically-related web pages (i.e., The ‘286 patent claims recite, The ‘286 patent claims recite filtering the group of web pages to remove one or more web pages from the group of web pages based on user engagement metrics associated with the group of web pages. ‘286 patent 6 col 30:27-31; claim 4, col 29:62-col 30:8; claim 1 col 29:35-52, claim 8 col 30:38-40; claim 10 col 30:45-col 31:3.).  

Dependent claims 2, 4-7, 11-12 and 18 are similarly rejected based on their respective base claim as discussed above and the prior art rejections as respectively set forth below.

Allowable Subject Matter
Claims 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the double patenting rejection is overcome.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 10 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gutt et al. (Pub. No. US 2010/0082604 A1, published April 1, 2010) hereinafter Gutt.

Regarding claim 1, Gutt teaches:
A computing system comprising: at least one processor; and a non-transitory computer-readable medium storing executable instructions that when executed by the at least one processor is configured to the at least one processor to (i.e., Gutt, Fig 1, para 24-27): 
render, in a web browser, a first interface that includes a search entry field (i.e., In particular, the user 202 may employ a web browser or other mechanism on the user device 204 to communicate with the search engine 208. For instance, the user 202 may issue a search query to the search engine 208 and receive search results. Gutt, Figs 1-3, 4, 7, para 31, 79. As shown in FIG. 7, a search input box 702 is provided that allows a user to enter a search query (render, in a web browser, a first interface that includes a search entry field). Additionally, a search button 704 is provided that allows the user to submit the search query to a search engine such that search results are returned in response to the search query. Gutt, Figs 1-3, 4, 7, para 79, 31, 53, 77, 79.); 
receive, via the search entry field, at least a portion of a query  for accessing web content (i.e., As shown in FIG. 7, a search input box 702 is provided that allows a user to enter a search query. Additionally, a search button 704 is provided that allows the user to submit the search query to a search engine such that search results are returned in response to the search query. Suppose, for instance, that the present user is a Green Bay Packers fan and frequently visits a particular Green Bay Packers team page. Instead of bookmarking the page or remembering the URL for the team page, the user may have used a search engine to find the team page in the past. In the present example, the user has started typing a search query and has entered the query portion 706 "gre." (receive, via the search entry field, at least a portion of a query for accessing web content) Based on the query portion 706, a number of suggested search queries are provided in a dropdown box 708 (without requiring the user to select the search button 704). The suggested search queries include "green," "green day," "greyhound," "greece," "green bay packers," and "greeting cards." Each of the suggested search queries may be user selectable to cause a search to be performed using a selected suggested search query. Gutt, Figs 4, 6, 7, para 79, 80, 77, 53.); 
determine that the portion of the query is topically related to a group of topically-related web pages previously accessed by a user of the web browser (i.e., Based on the received query portion, suggested search queries are identified, as shown at block 406. In embodiments, suggested search queries are identified by analyzing the user's search history to identify search queries previously submitted by the user to the search engine that are relevant to the query portion (determine that the portion of the query is topically related to a group of topically-related web pages previously accessed by a user of the web browser). Gutt, Figs 4, 6, 7, para 53, 77, 79, 80.
As shown in FIG. 7, a search input box 702 is provided that allows a user to enter a search query. Additionally, a search button 704 is provided that allows the user to submit the search query to a search engine such that search results are returned in response to the search query. Suppose, for instance, that the present user is a Green Bay Packers fan and frequently visits a particular Green Bay Packers team page. Instead of bookmarking the page or remembering the URL for the team page, the user may have used a search engine to find the team page in the past. In the present example, the user has started typing a search query and has entered the query portion 706 "gre." Based on the query portion 706, a number of suggested search queries are provided in a dropdown box 708 (without requiring the user to select the search button 704) ((determine that the portion of the query is topically related to a group of topically-related web pages previously accessed by a user of the web browser). The suggested search queries include "green," "green day," "greyhound," "greece," "green bay packers," and "greeting cards." Each of the suggested search queries may be user selectable to cause a search to be performed using a selected suggested search query. Gutt, Figs 4, 7, para 79, 80, 77, 53.
The "green bay packers" suggested search query 710 includes a suggested search result identified by a title 712 and a URL 714. In particular, the "green bay packers" suggested search query 710 is identified as matching search queries previously submitted by the user. Additionally, the Green Bay Packer Team Page 712 with corresponding URL 714 is identified as a search result the user has selected in response to "green bay packers" search queries the user has submitted in the past (determine that the portion of the query is topically related to a group of topically-related web pages previously accessed by a user of the web browser). The user may select the title 712 or URL 714 to view the desired web page. Alternatively, there may be additional search results the user has selected in the past for the search query and the user may select the "Show All Sites Visited" link 716 to view a list of those other search results (determine that the portion of the query is topically related to a group of topically-related web pages previously accessed by a user of the web browser). Gutt, Figs 4, 7, para 80, 79, 77, 53, 31.); 
before the user completes the query, render a plurality of query suggestions related to the portion of the query on the first interface, the plurality of query suggestions including a selectable link associated with the group of topically-related web pages; and 
in response to selection of the selectable link, render a second interface that identifies at least a portion of the group of topically-related web pages (i.e., As shown in FIG. 7, a search input box 702 is provided that allows a user to enter a search query. Additionally, a search button 704 is provided that allows the user to submit the search query to a search engine such that search results are returned in response to the search query. Suppose, for instance, that the present user is a Green Bay Packers fan and frequently visits a particular Green Bay Packers team page. Instead of bookmarking the page or remembering the URL for the team page, the user may have used a search engine to find the team page in the past. In the present example, the user has started typing a search query and has entered the query portion 706 "gre." (before the user completes the query,) Based on the query portion 706, a number of suggested search queries are provided in a dropdown box 708 (without requiring the user to select the search button 704) (before the user completes the query, render a plurality of query suggestions related to the portion of the query on the first interface,). The suggested search queries include "green," "green day," "greyhound," "greece," "green bay packers," and "greeting cards." Each of the suggested search queries may be user selectable to cause a search to be performed using a selected suggested search query. Gutt, Figs 4, 7, para 79, 80, 77, 53.
The "green bay packers" suggested search query 710 includes a suggested search result identified by a title 712 and a URL 714. In particular, the "green bay packers" suggested search query 710 is identified as matching search queries previously submitted by the user. Additionally, the Green Bay Packer Team Page 712 with corresponding URL 714 is identified as a search result the user has selected in response to "green bay packers" search queries the user has submitted in the past. The user may select the title 712 or URL 714 to view the desired web page. Alternatively, there may be additional search results the user has selected in the past for the search query and the user may select the "Show All Sites Visited" link 716 to view a list of those other search results (the plurality of query suggestions including a selectable link associated with the group of topically-related web pages, in response to selection of the selectable link, render a second interface that identifies at least a portion of the group of topically-related web pages). Gutt, Figs 4, 7, para 80, 79, 77, 53, 31.).

Claim 10 recites a method that parallels the system of claim 1. Therefore, the analysis discussed above with respect to claim 1 also applies to claim 10. Accordingly, claim 10 is rejected based on substantially the same rationale as set forth above with respect to claim 1.

Claim 17 recites a non-transitory computer-readable medium that parallels the system of claim 1. Therefore, the analysis discussed above with respect to claim 1 also applies to claim 17. Accordingly, claim 17 is rejected based on substantially the same rationale as set forth above with respect to claim 1.
More specifically regarding A non-transitory computer-readable medium storing executable instructions that when executed by at least one processor cause the at least one processor to execute operations (i.e., Gutt, Fig 1, para 26, 24-27).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gutt as applied to claim 1 above, and further in view of Gheel (Pub. No. US 2007/0255754 A1, published November 1, 2007).

Regarding claim 2, which depends from claim 1 and recites:
wherein the second interface arranges the portion of the group of topically-related web pages in chronological order by the time of access by the user.  
Gutt teaches the system of claim 1 from which claim 2 depends, including the second interface arranges the portion of the group of topically-related web pages includes two or more web pages, previously accessed by the user. Gutt does not specifically disclose arranged in chronological order by the time of access by the user.  
However, Gheel teaches in the field related to managing online content and, in particular, to the recording, storage, and presentation of user activity metadata for online content. Gheel, para 1. Gheel, which is analogous to the claimed invention because Gheel is directed toward collecting and presenting a user’s online web page activity, teaches that, The contents of an exemplary XML file shown below show metadata (stored as XML content) that are built up over time as the user visits and views various web pages. Usage of a web browser is captured as a session. The session in turn contains a series of time-related web page documents that the user views. An individual web page document might have been referred by a previously viewed Web page document by way of an embedded hyperlink, which is also captured in the XML document. The contents of the XML file are then used to display the chronological order of accessed web pages shown in FIG. 3 (arranged in chronological order by the time of access by the user). Gheel, Fig 3, para 37.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the method and system for providing navigation suggestions of Gutt using the arranged in chronological order by the time of access by the user of Gheel, with a reasonable expectation of success, in order to provide make it easier help a user with locating the particular information they seek. Gheel, para 2, 2-5. This would have provided the advantage of helping a user find desired web pages. 

Claim(s) 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gutt as applied to claim 1 above, and further in view of Wohlstadter (Pub. No. US 2014/0279793 A1, published September 18, 2014).

Regarding claim 4, which depends from claim 1 and recites:
wherein the second interface identifies a web page not previously accessed by the user but topically related to the group of topically-related web pages, the web page being associated with an engagement metric higher than engagement metrics associated with the group of topically-related web pages.  
Gutt teaches the system of claim 1 from which claim 4 depends, including where the second interface identifies the group of topically-related web pages previously accessed by the user. Gutt does not specifically disclose identifies a web page not previously accessed by the user but topically related to the group of topically-related web pages, the web page being associated with an engagement metric higher than engagement metrics associated with the group of topically-related web pages. 
However, Wohlstadter teaches in the field related to computer systems for searching and accessing information. Wohlstadter, para 2. Wohlstadter, which is analogous to the claimed invention because Wohlstadter is directed toward predicting and suggesting relevant webpage content based on webpages user previously visited, teaches that, In one aspect, a computer-implemented method includes receiving an indication that a user has visited a webpage; predicting, using a predictive model, a plurality of webpages that are likely to be visited by the user, the prediction based at least in part on information associated with the visit to the webpage; and providing a subset of the predicted webpages to the user as a traversable pathway of webpages. In one implementation, predicting the webpages that are likely to be visited by the user includes determining an intent of the user based on the information associated with the visit to the webpage (identifies (predicts and identifies) a web page not previously accessed by the user but topically related (intent and topically related) to the group of topically-related web pages (group of intent and topically related web pages user has visited)). Wohlstadter, para 7-8, 11, 38, 45, 54-55, 61-63.
In one implementation, the set of identified webpages can number in the tens, the hundreds, the thousands, or more. For example, the system may identify approximately 1000 webpages that may be of interest to the user based on the user's current browsing activity, context, and/or other factors (identifies a web page not previously accessed by the user but topically related to the group of topically-related web pages). The set of identified webpages can then be narrowed down into a shorter, coherent pathway (e.g., 2-3 pages, 5-10 pages, 15-20 pages, etc.) using a ranking model 140. The ranking model 140 can be used to rank the identified webpages so that a subset of the highest or highly ranked webpages can be provided to the user in a pathway (the web page being associated with an engagement metric higher than engagement metrics associated with the group of topically-related web pages). Wohlstadter, para 54, 61-63, 7-8, 11, 38, 45, 54-55.
The pathways that are stored in the library 135 can be provided to others users if the system determines that the content of a particular pathway would be relevant to them. Specifically, in instances in which the application 106 records the browsing pathways traversed by its users, the pathways can be used to augment existing page recommendation methods to provide users with suggestions of series of sequential pages they can visit on the web relevant to their current location on the web, previously visited pages (identifies a web page (identifies and provides a particular web page pathway) not previously accessed by the user but topically related (content relevant) to the group of topically-related web pages (to group of relevant previously visited web pages)), and place that others have gone. Wohlstadter, para 61, 62. By aggregating this data across all users, the application 106 can be used to trace and present popular pathways originating from a given user's present page location. For example, suggesting a pathway comprised of the most common link clicked on the page currently in view and on each subsequent page in the resulting sequence (the web page being associated with an engagement metric higher than engagement metrics associated with the group of topically-related web pages). As described above, a user's contextual and relational browsing history can be used to better inform an understanding of the user's browsing behavior and preferences and as such, suggest pages and pathways originating from the user's present page location that the user may be most interested in. Wohlstadter, para 61-63, 7-8, 11, 38, 45, 54-55.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the method and system for providing navigation suggestions of Gutt using the feature for identifying a web page not previously accessed by the user but topically related to the group of topically-related web pages of Wohlstadter, with a reasonable expectation of success, in order to provide the user with o find additional content that may be more relevant based on the user's current activities.  Wholesaler, para 63, 2-6.  This would have provided the advantage of helping a user find desired web pages. 

Claim 11 recites a method that parallels the system of claim 4. Therefore, the analysis discussed above with respect to claim 4 also applies to claim 11. Accordingly, claim 11 is rejected based on substantially the same rationale as set forth above with respect to claim 4.

Claims 5-6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gutt as applied to claims 1 and 10 above, and further in view of Zhao et al. (Pub. No. US 2014/0359489 A1, published December 4, 2014) hereinafter Zhao.

Regarding claim 5, which depends from claim 1 and recites:
generate a plurality of navigation graphs based on web activity of the user such that a navigation graph of the plurality of navigation graphs is generated in response to a new query submitted by the user; cluster at least a subset of the plurality of navigation graphs into a cluster group based on a similarity analysis between web pages previously visited by the user; and identify the group of topically-related web pages from the cluster group.
Gutt teaches the system of claim 1 from which claim 5 depends, including web activity of the user, identifying a topically-related group of web pages based on the similarity analysis between pages previously visited by the user and a new search submitted by the user. Gutt does not specifically disclose generate a plurality of navigation graphs based on the web activity of the user such that a navigation graph of the plurality of navigation graphs is generated in response to a new query submitted by the user; cluster at least a subset of the plurality of navigation graphs into a cluster group based on a similarity analysis between web pages previously visited by the user.
However, Zhao teaches in the field related a web browser navigation. Zhao, Abstract, paragraph 1. Zhao, which is analogous to the claimed invention because Zhao is directed toward web page browser with a plurality of tabs, web page navigation and grouping web pages, teaches that, In the example display of FIG. 4, the thumbnail images 58 for each group are displayed linearly. In addition, each visit to a web page is given its own thumbnail image, even if the web page was previously visited. For example, assume that the user browses from web page A to web page B, and then back to web page A. If Thumb 5 corresponded to the first access of web page A, then Thumb 6 corresponds to the access of web page B, and Thumb 7 corresponds to the second access of web page A. As will be discussed subsequently with reference to FIGS. 10-13, the thumbnail images 58 for each group may alternatively be displayed in a tree structure (generate a plurality of navigation graphs based on web activity of the user such that a navigation graph of the plurality of navigation graphs is generated in response to a new query (in response to user queries and searches, including a first, second, new, etc.)  submitted by the user). Zhao, Figs. 1-15, paragraphs 40, 59, 60-71, 83, 25-26, 49, 75-84. 
Zhao teaches that, By displaying the browsing path taken (pages previously visited by the user) to arrive at a selected web page, the relationships between the groups (a similarity analysis) can be understood. For example, assume that each group corresponds to a different browser window or tab (cluster at least a subset of the plurality of navigation graphs into a cluster group based on a similarity analysis between web pages previously visited by the user, and identifying the group of web pages from the cluster group). In this situation, it is readily apparent from path segment 76E that a link in the web page corresponding to Thumb 4 of Group 2 was selected by the user and opened in the new tab or window of Group 1. As another example, assume that each group corresponds to a different web site (i.e. a different top-level domain) cluster at least a subset of the plurality of navigation graphs into a cluster group based on a similarity analysis between web pages previously visited by the user, and identifying the group of web pages from the cluster group). In this situation, it is readily apparent from path segment 76E that, from the web page corresponding to Thumb 4 of the web site corresponding to Group 2, the user navigated to a different web site (i.e. a different top-level domain) that corresponds to Group 1. For example, from the web page "http://www.site2.com/page4.html" of Group 2 Thumb 4, the user navigated to "http://www.site1.com/page1.html" of Group 1 Thumb 1. Zhao, Figs. 1-15, paragraphs 49, 60-71, 75-84, 40, 59, 25-26.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the method and system for providing navigation suggestions, including web activity of the user, identifying a topically-related group of web pages based on the similarity analysis between pages previously visited by the user and a new search submitted by the user of Gutt to include generating a plurality of navigation graphs based on web activity of the user such that a navigation graph of the plurality of navigation graphs is generated in response to a new query submitted by the user, cluster at least a subset of the plurality of navigation graphs into a cluster group based on a similarity analysis between web pages previously visited by the user, and identify the group of topically-related web pages from the cluster group of Zhao, with a reasonable expectation of success, in order to view of his or her browsing history and the relationship between web pages and sites as the user moves through the web is presented to the user in a visual manner that assists navigation, where relationships, such as the browsing path taken to a particular web page, advantageously enable the user to more quickly and easily browse back to particular web content which he or she had previously accessed and because a user might not remember the particular URL of a previously browsed-to web page, or even its top-level domain, but may have a visual image of the web page in mind, or recall a predecessor web page which brought them there. Zhao, Figs 1-15, paragraph 84. This would have provided a user with the advantage of assisting a user in obtaining the web pages that the user is trying to find.

Regarding claim 6, which depends from claim 1 and recites:
AMENDMENT AND RESPONSE AND SUMMARY OF EXAMINER INTERVIEWPage 4Application Number: 17/447,245Dkt: 0059-630002Filing Date: September 9, 2021wherein the navigation graph includes nodes and at least one link between the nodes, the nodes representing the web pages previously accessed by the user, the at least one link representing a navigation path between the web pages.  
Gutt in view of Zhao teaches the system of claim 5 from which claim 6 depends, including the group of web pages previously accessed. Gutt does not specifically disclose wherein the navigation graph includes nodes and at least one link between the nodes, the nodes representing the web pages previously accessed by the user, the at least one link representing a navigation path between the web pages.
However, Zhao teaches in the field related a web browser navigation. Zhao, Abstract, paragraph 1. Zhao, which is analogous to the claimed invention because Zhao is directed toward web page browser with a plurality of tabs, web page navigation and grouping web pages, teaches that, In the example display of FIG. 4, the thumbnail images 58 for each group are displayed linearly. In addition, each visit to a web page is given its own thumbnail image, even if the web page was previously visited. For example, assume that the user browses from web page A to web page B, and then back to web page A. If Thumb 5 corresponded to the first access of web page A, then Thumb 6 corresponds to the access of web page B, and Thumb 7 corresponds to the second access of web page A. As will be discussed subsequently with reference to FIGS. 10-13, the thumbnail images 58 for each group may alternatively be displayed in a tree structure. Zhao, Figs. 1-15, paragraphs 40, 59, 60-71, 83, 25-26. 
Zhao teaches that, By displaying the browsing path taken to arrive at a selected web page, the relationships between the groups can be understood. For example, assume that each group corresponds to a different browser window or tab (nodes representing the web pages previously accessed by the user). In this situation, it is readily apparent from path segment 76E that a link in the web page corresponding to Thumb 4 of Group 2 was selected by the user and opened in the new tab or window of Group 1. As another example, assume that each group corresponds to a different web site (i.e. a different top-level domain). In this situation, it is readily apparent from path segment 76E that, from the web page corresponding to Thumb 4 of the web site corresponding to Group 2, the user navigated to a different web site (i.e. a different top-level domain) that corresponds to Group 1. For example, from the web page "http://www.site2.com/page4.html" of Group 2 Thumb 4, the user navigated to "http://www.site1.com/page1.html" of Group 1 Thumb 1. Zhao, Figs. 1-15, paragraphs 49, 60-71, 75-84.
In FIG. 10, Group 2 is illustrated in the expanded state, and uses a tree structure to display the browsing history for the group. The dashed lines 116A-H explain the sequence in which the web pages corresponding to the thumbnail images have been browsed (the navigation graph includes nodes and at least one link between the nodes, the nodes representing the web pages previously accessed by the user, the at least one link representing a navigation path between the web pages). Starting from Thumb 1, the first-browsed web page in the group, line 116A indicates that the web page corresponding to Thumb 2 was browsed next. Line 1168 indicates that the web page corresponding to Thumb 2 was browsed from the web page corresponding to Thumb 1. Line 116C indicates that the web page corresponding to Thumb 3 was browsed from the web page corresponding to Thumb 2. Line 116C indicates that the web page corresponding to Thumb 4 was browsed from the web page corresponding to Thumb 3. Zhao, Figs 1-15, paragraphs 60, 65, 60-71. Thus, browsing history display 120' has a more classical tree structure, in which each thumbnail node has at most a single "ancestor" thumbnail node, and is not self-referential. Zhao, Figs 1-15, paragraphs 60, 65, 60-71.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the method and system for providing navigation suggestions, including web activity of the user, identifying a topically-related group of web pages based on the similarity analysis between pages previously visited by the user and a new search submitted by the user of Gutt to include generating a plurality of navigation graphs based on web activity of the user such that a navigation graph of the plurality of navigation graphs is generated in response to a new query submitted by the user, where the navigation graph includes nodes and at least one link between the nodes, the nodes representing web pages previously accessed by the user, the at least one link representing a navigation path between the web pages of Zhao, with a reasonable expectation of success, in order to view of his or her browsing history and the relationship between web pages and sites as the user moves through the web is presented to the user in a visual manner that assists navigation, where relationships, such as the browsing path taken to a particular web page, advantageously enable the user to more quickly and easily browse back to particular web content which he or she had previously accessed and because a user might not remember the particular URL of a previously browsed-to web page, or even its top-level domain, but may have a visual image of the web page in mind, or recall a predecessor web page which brought them there. Zhao, Figs 1-15, paragraph 84. This would have provided a user with the advantage of conveniently obtaining the web pages that the user has previously browsed.

Regarding claim 14, which depends from claim 10 and recites:
generating a plurality of navigation graphs based on web activity of the user; clustering at least a first subset of the plurality of navigation graphs into a first cluster group based on a similarity analysis; clustering at least a second subset of the plurality of navigation graphs into a second cluster group based on the similarity analysis; determining that the portion of the query is topically related to the first cluster group; and identifying the group of topically-related web pages from the first cluster group. 
Gutt teaches the method of claim 10, from which claim 14 depends, including web activity of the user, determining that portion of the query is topically related to the first cluster group of topically-related web pages based on a similarity analysis and identifying the group of topically-related web pages from the first cluster group. Gutt does not specifically disclose generating a plurality of navigation graphs based on the web activity of the user, clustering at least a first subset of the plurality of navigation graphs into a first cluster group based on a similarity analysis; clustering at least a second subset of the plurality of navigation graphs into a second cluster group based on the similarity analysis and identifying the group of web pages from the first cluster group.
However, Zhao teaches in the field related a web browser navigation. Zhao, Abstract, paragraph 1. Zhao, which is analogous to the claimed invention because Zhao is directed toward web page browser with a plurality of tabs, web page navigation and grouping web pages, teaches that, In the example display of FIG. 4, the thumbnail images 58 for each group are displayed linearly. In addition, each visit to a web page is given its own thumbnail image, even if the web page was previously visited. For example, assume that the user browses from web page A to web page B, and then back to web page A. If Thumb 5 corresponded to the first access of web page A, then Thumb 6 corresponds to the access of web page B, and Thumb 7 corresponds to the second access of web page A. As will be discussed subsequently with reference to FIGS. 10-13, the thumbnail images 58 for each group may alternatively be displayed in a tree structure (generating a plurality of navigation graphs based on the web activity of the user). Zhao, Figs. 1-15, paragraphs 40, 59, 60-71, 83, 25-26, 49, 75-84. 
Zhao teaches that, By displaying the browsing path taken to arrive at a selected web page, the relationships between the groups can be understood. For example, assume that each group (first group, second group) corresponds to a different browser window or tab (clustering at least a first subset of the plurality of navigation graphs into a first cluster group based on a similarity analysis; identifying the group of web pages from the first cluster group, clustering at least a second subset of the plurality of navigation graphs into a second cluster group based on the similarity analysis). In this situation, it is readily apparent from path segment 76E that a link in the web page corresponding to Thumb 4 of Group 2 was selected by the user and opened in the new tab or window of Group 1. As another example, assume that each group corresponds to a different web site (i.e. a different top-level domain) (clustering a first subset of the plurality of navigation graphs into a cluster group based on the similarity analysis, identifying the group of web pages from the first cluster group, clustering a second subset of the plurality of navigation graphs into a second cluster group based on the similarity analysis). In this situation, it is readily apparent from path segment 76E that, from the web page corresponding to Thumb 4 of the web site corresponding to Group 2, the user navigated to a different web site (i.e. a different top-level domain) that corresponds to Group 1. For example, from the web page "http://www.site2.com/page4.html" of Group 2 Thumb 4, the user navigated to "http://www.site1.com/page1.html" of Group 1 Thumb 1. Zhao, Figs. 1-15, paragraphs 49, 60-71, 75-84.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the method and system for providing navigation suggestions, including web activity of the user, determining that portion of the query is topically related to the first cluster group of topically-related web pages based on a similarity analysis and identifying the group of topically-related web pages from the first cluster group of Gutt to include generating a plurality of navigation graphs based on the web activity of the user, clustering at least a first subset of the plurality of navigation graphs into a first cluster group based on a similarity analysis; clustering at least a second subset of the plurality of navigation graphs into a second cluster group based on the similarity analysis and identifying the group of web pages from the first cluster group of Zhao, with a reasonable expectation of success, in order to provide the user a view of his or her browsing history and the relationship between web pages and sites as the user moves through the web is presented to the user in a visual manner that assists navigation, where relationships, such as the browsing path taken to a particular web page, advantageously enable the user to more quickly and easily browse back to particular web content which he or she had previously accessed and because a user might not remember the particular URL of a previously browsed-to web page, or even its top-level domain, but may have a visual image of the web page in mind, or recall a predecessor web page which brought them there. Zhao, Figs 1-15, paragraph 84. This would have provided a user with the advantage of conveniently obtaining the web pages associated with topics.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gutt in view of Zhao as applied to claim 5, and further in view and Bhupatiraju et al. (Pub. No. US 2017/0199638 A1, published July 13,2017) hereinafter Bhupatiraju.

Regarding claim 7, which depends from claim 1 and recites:
wherein the executable instructions include instructions that when executed by the at least one processor cause the at least one processor to: 
filter the cluster group to remove at least one web page based on user engagement metrics associated with web pages represented by the cluster group, the at least one web page that has been removed not being included in the group of topically-related web pages.  
Gutt in view of Zhao teaches the system of claim 5 including generating and clustering a subset of the plurality of navigation graphs and identifying the group of topically-related web pages from the cluster group. Gutt in view of Zhao does not specifically disclose filtering the cluster group to remove at least one web page based on user engagement metrics associated web pages represented by the cluster group, the at least one web page that has been removed not being included in the group of topically-related web pages.
However, Bhupatiraju teaches in the field related management of browser tabs and, more particularly, to a method and system of automatically grouping browser tabs. Bhupatiraju, para 1. Bhupatiraju teaches that, The overflow function may include removing the oldest or least accessed tile in a visual container to make room for a new tile. For example, if the maximum number of tiles per visual container is four, and there are currently four tiles in a "sports" visual container, and the user opens a new browser tab that is analyzed as a "sports" site, then the oldest or least recently accessed tile in the sports visual container may be removed to allow for the new entry to be added (filtering the cluster group of web pages to remove at least one web page based on user engagement metrics (oldest, least recently accessed) associated web pages represented by the cluster group, the at least one web page that has been removed not being included in the group of topically-related web pages).. In other embodiments, when the maximum number of tiles per visual container is exceeded, a new visual container is automatically started. For example, if the "sports" visual container is full and the user opens a sports website in a new browser tab, a new "Sports-2" visual container may be created to accommodate the new website, without needing to remove any existing tiles from a visual container. In this way, the issues of limited screen area in mobile devices can be accommodated. Bhupatiraju, Figs. 1-11, paragraph 46.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the method and system for providing navigation suggestions, including web activity of the user, identifying a topically-related group of web pages based on the similarity analysis between pages previously visited by the user and a new search submitted by the user of Gutt to include generating a plurality of navigation graphs based on web activity of the user such that a navigation graph of the plurality of navigation graphs is generated in response to a new query submitted by the user, cluster at least a subset of the plurality of navigation graphs into a cluster group based on a similarity analysis between web pages previously visited by the user, and identify the group of topically-related web pages from the cluster group of Zhao and filtering the cluster group of web pages to remove at least one web page based on user engagement metrics associated web pages represented by the cluster group, the at least one web page that has been removed not being included in the group of web pages of Bhupatiraju, with a reasonable expectation of success, in order to view of his or her browsing history and the relationship between web pages and sites as the user moves through the web is presented to the user in a visual manner that assists navigation, where relationships, such as the browsing path taken to a particular web page, advantageously enable the user to more quickly and easily browse back to particular web content which he or she had previously accessed and because a user might not remember the particular URL of a previously browsed-to web page, or even its top-level domain, but may have a visual image of the web page in mind, or recall a predecessor web page which brought them there and in order to assist the user in finding the relevant web pages that he or she is looking in a more conveniently and less time consuming manner. Zhao, Figs 1-15, paragraph 84. Bhupatiraju, para 2, 3-6, 37, 46. This would have provided a user with the advantage of assisting a user in obtaining the web pages that the user is trying to find.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gutt as applied to claims 1 above, and further in view of Batraski et al. (Pub. No. US 2013/0254685 A1, published Sep. 26, 2013) hereinafter Batraski.

Regarding claim 9, which depends from claim 1 and recites:
wherein the group of topically-related web pages includes a first web page rendered by the web browser executing on a first computing device, and a second web page rendered by the web browser executing on a second computing device.
Gutt teaches the system of claim 1, including the group of topically-related web pages rendered by the browser executing on the computing device. Gutt does not specifically disclose a first web page rendered by the web browser executing on a first computing device, and a second web page rendered by the web browser executing on a second computing device.  
However, Batraski teaches in the field related to methods, systems, and programming for seamless browsing. Batraski, paragraph 1-2. Batraski, which is analogous to the claimed invention because Batraski is directed toward seamless browsing of web pages using different user devices, teaches that, The start page 110 is accessible when the user opens a new tab or presses, for example, a `home` button. The start page 110 allows a user to load the browsing state of the seamless browser 100 on another device by selecting a device, the last site visited from a history (a first web page rendered by the web browser executing on a first computing device, and a second web page rendered by the web browser executing on a second computing device), or a list of previous queries. In some embodiments, selecting the state of another device does not change the state on the selected device. In some embodiments, the state of the selected device follows the state of the device to which the state is transferred. Batraski, Figs 1-3, paragraphs 46, 47, 46-49, 6-15. The page history menu 210 allows a user to see and select from page histories on any seamless browser of any device registered to the user. For example, if the user is using the mobile phone 205, the user can select pages from the PC 105 browser history (a first web page rendered by the web browser executing on a first computing device, and a second web page rendered by the web browser executing on a second computing device). The page history menu 210 may be available on any device with The seamless browser 100. Batraski, Figs 1-3, paragraphs 48, 46-50, 6-15. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the method and system for providing navigation suggestions of Gutt to include a first web page rendered by the web browser executing on a first computing device, and a second web page rendered by the web browser executing on a second computing device of Batraski, with a reasonable expectation of success, in order to enable seamless continuation of a browser session and access to search and browser history between the devices of a user. Batraski, Figs 1-3, paragraphs 6, 6-15, 46-50. This would have provided a user with the advantage of convenient access to search and browser history between user devices.


Claims 12, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gutt as applied to claims 10 and 17, and further in view of Bhupatiraju et al. (Pub. No. US 2017/0199638 A1, published Jul. 13, 2017) hereinafter Bhupatiraju.

Regarding claim 12, which depends from 10 and recites:
wherein the group of topically-related web pages includes web pages rendered in currently-opened browser tabs.  
Gutt teaches the method of claim 10 from which claim 12 depends, including the group of topically-related web pages. Gutt does not specifically disclose group of topically related web pages includes web pages rendered in currently-opened browser tabs.
However, Bhupatiraju teaches in the field related to management of browser tabs and, more particularly, to a method and system of automatically grouping browser tabs. Bhupatiraju, para 1.Bhupatiraju teaches that, In general, embodiments of the present invention include systems and methods for grouping into a visual container open browser tab based on an analysis of uniform resource locators, content, or other information relating to the plurality of open browser tabs. The analysis may include calculating a similarity score. Based on a comparison of the similarity score to one or more thresholds, a visual container is provided displaying groups of tiles corresponding to each of the pages open in the browser tabs (group of topically related web pages includes web pages rendered in currently-opened browser tabs). The visual container may be formatted as a set of browser tabs, each containing active tiles for each web page of a particular group. The visual container may be a screen showing piles of tiles, each pile corresponding to a particular group. Bhupatiraju, para 3, 22, 38, 41.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the method and system for providing navigation suggestions and group of topically-related web pages of Gutt to include the group of topically-related web pages including web pages rendered in currently-opened browser tabs of Bhupatiraju, with a reasonable expectation of success, in order to assist the user in finding and revisiting websites in browser tabs. Bhupatiraju, para 2, 3. This would have provided a user with the advantage of being able to more easily and conveniently find and revisit web pages.  

Claim 18 recites a non-transitory computer-readable medium that parallels the method of claim 12. Therefore, the analysis discussed above with respect to claim 12 also applies to claim 18. Accordingly, claim 18 is rejected based on substantially the same rationale as set forth above with respect to claim 12.

Regarding claim 20, which depends from claim 17 and further recites:
filtering the group of topically-related web pages based on engagement metrics to remove at least one web page from the group of topically-related web pages. 
Gutt teaches the non-transitory computer-readable medium of claim 17 from which claim 20 depends, including the group of topically-related web pages. Gutt does not specifically disclose filtering the group of web pages based on engagement metrics to remove at least one web page from the group of topically-related web pages. 
However, Bhupatiraju teaches in the field related to management of browser tabs and, more particularly, to a method and system of automatically grouping browser tabs. Bhupatiraju, abstract, para 1. Bhupatiraju teaches that, The overflow function may include removing the oldest or least accessed tile in a visual container to make room for a new tile. For example, if the maximum number of tiles per visual container is four, and there are currently four tiles in a "sports" visual container, and the user opens a new browser tab that is analyzed as a "sports" site, then the oldest or least recently accessed tile in the sports visual container may be removed to allow for the new entry to be added (filtering the previously-viewed topically-related web pages content based on engagement metrics (oldest, least recently accessed) associated with the previously-viewed content topically-related web pages to remove at least one web page from the group of topically-related web pages).. In other embodiments, when the maximum number of tiles per visual container is exceeded, a new visual container is automatically started. For example, if the "sports" visual container is full and the user opens a sports website in a new browser tab, a new "Sports-2" visual container may be created to accommodate the new website, without needing to remove any existing tiles from a visual container. In this way, the issues of limited screen area in mobile devices can be accommodated. Bhupatiraju, Figs. 1-11, paragraph 46.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the method and system for providing navigation suggestions, including web activity of the user, identifying a topically-related group of web pages based on the similarity analysis between pages previously visited by the user and a new search submitted by the user of Gutt to include filtering the group of web pages based on engagement metrics to remove at least one web page from the group of topically-related web pages of Bhupatiraju, with a reasonable expectation of success, in order to help users revisit web pages and make it more convenient and less time consuming to find the relevant one he or she is looking for. Bhupatiraju, para 2, 3-6, 37. This would have provided a user with the advantage of being able to more easily and conveniently find and revisit web pages.

Conclusion                                                                                                                                                                                  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kulkarni et al. (US 2012/0053927 A1) is considered relevant in disclosing Identifying Topically-Related Phrases in a Browsing Sequence.
Hayden (US 2014/0344660 A1) is considered relevant in disclosing Remote Browsing and Searching. Responsive to a search request, the network computing provider provides search results corresponding to historical content representations associated with content previously requested by the client computing device, search results corresponding to content representations associated with current content, or to data about changes in the content. The network computing provider may determine the search results based on a navigation path associated with a previous request for content, navigation paths of other client computing devices, relationships or differences between various versions of content, or based on any number of other factors. Interactive displays may be provided to client computing devices, allowing a user to refine the search results, zoom and manipulate content representations, and view relationships, similarities, and differences in content representations. Abstract.
Vaughan et al. (US 8,131,731 B2) is considered relevant in disclosing Relevancy Sorting of User’s Browser History. Various embodiments provide a Web browser that employs a relevancy algorithm to make an educated guess as to the likelihood of a user's intended destination when the user begins to enter text into a browser's address bar. In one or more embodiments, the relevancy algorithm employs various parameters and assigns weights to the parameters to arrive at a collection of suggestions to provide to the user. By using various rules, associated weightings, and the relevancy algorithm, relevant suggestions can be provided to a user to facilitate their navigation activities. Abstract.
Rakowski et al. (US 9,600,531 B1) is considered relevant in disclosing Method and System for Generating Search Shortcuts and Inline Auto-Complete Entries. See Figures 1-8, 9A-9B.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA M LEVEL whose telephone number is (303)297-4748. The examiner can normally be reached Monday through Friday 8:00 AM - 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571) 272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA M LEVEL/           Examiner, Art Unit 2144